This case comes to this Court on writ of error to judgment of the Circuit Judge of the Fifteenth Judicial Circuit of Florida denying petition for writ of habeas corpus.
The judgment should be affirmed on authority of the *Page 916 
opinions in the case of White v. Penton filed by this Court October 28, 1926, and reported in 110 So. 533 and in Ex Parte Amos filed in this Court January 11, 1927, and reported in112 So. 289, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.